1

2

3
                                                                               JS-6
4

5

6

7

8                                     UNITED STATES DISTRICT COURT
9                                CENTRAL DISTRICT OF CALIFORNIA
10

11   TANYA DENISE SMITH,                        )   Case No. CV 17-3043 FMO (FFMx)
                                                )
12                       Plaintiff,             )
                                                )
13                v.                            )   JUDGMENT
                                                )
14   WASTE MANAGEMENT, INC., et al.,            )
                                                )
15                                              )
                                                )
16                       Defendants.            )
                                                )
17
           Pursuant to the Court’s Order Re: Motion for Summary Judgment, issued
18
     contemporaneously with the filing of this Judgment, IT IS ADJUDGED that the above-captioned
19
     action is dismissed with prejudice. The parties shall bear their own fees and costs.
20
     Dated this 29th day of March.
21

22                                                                       /s/
                                                                   Fernando M. Olguin
23                                                             United States District Judge
24

25

26

27

28
